Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered May 3, 2004 in a personal injury action. The order denied plaintiffs motion to set aside the jury verdict and grant judgment as a matter of law or, in the alternative, grant a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Green, J.P, Hurlbutt, Martoche, Lawton and Hayes, JJ.